SOMERVILLE, J.
— The indictment charges the defendant with offering to bribe a juror, in violation of section 4118 of the present Code (1876). One of the offenses denounced by this section is corruptly offering or promising to a juror “ any gift, gratuity, or thing of value,” with intent to bias his mind, or influence his decision, in relation to any cause or matter pending in any of the courts of this State.
The substance of the offer or promise proved to have been made by the defendant to the juror, Bell, was, that hé would “ chop cotton a week,” if the juror would clear or acquit him. I his, in our opinion, was “ a gift, gratuity, or thing of value,” within the meaning of the statute. The word thing does not necessarily mean a substance. In its more generic signification it includes an act, or action. So, the word gratuity embraces any recompense, or benefit of pecuniary value. The crime *408charged is closely analogous to that of embracery at common law, which has been defined to be, “ an attempt to influence a jury corruptly, to one side, by promises, persuasions, entreaties, money, entertainments and the like.” — 4 Cooley’s Black. Com. 140; 1 Russell Or. *264. The evil of the offense is its tendency to pervert the administration of justice, by tempting jurors to act contrary to the known rules of honesty and integrity. The promise of the defendant to give his labor or services, as a reward for the corrupt violation of the juror’s sworn duty, is.a “gift, gratuity, or thing of value,” within the signification of the statute.
It was unnecessary to allege in the indictment that the juror, Bell, .had been summoned, or sworn and impanelled. It was sufficient that he was alleged to be a petit juror, engaged, at the time of the offer, with eleven other petit jurors, in the trial of the defendant on' an indictment for a specified offense.
A general description of this offense was all that was requisite. The allegation that the indictment was for “ disturbing females at a public assembly” was sufficiently certain to be free from the vice of ambiguity. — Code, 1876, § 4200.
The paper writing signed Spencer Oarether's, which contains the offer or promise, was properly admitted in evidence. It was shown to come from the hands of the defendant, and to have been transmitted by his authority to the juror. The identity of the defendant with the author of the paper was a matter of inference for the jury. So, with the'inquiry as to whom the bribe in question was proposed to be offered.
We find no error in the record, and the judgment is affirmed.